DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application No. 16/915,572 filed 06/29/2020, which claims priority from Continuation of application No. 16/585,178 filed on 09/27/2019 and Provisional application No. 62/855,958 filed on 06/01/2019.
Claims 2-31 are pending and have been considered as below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 14, and 24, the step “in response to detecting the second input, initiating a process for ceasing to use the login service for the second application” is unclear about the invention and it’s not supported in the specification. The claim limitation will make more sense to change the second application to the first application instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-8, 12-18, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ratias (US Pub. 2018/0234496 A1) in view of Murray (US 2018/0310070 A1).

Claim 2: Ratias teaches A computer system, comprising: 
a display generation component (“Ratias”, Fig. 9, [0088], a user interface screen on a computing device 800); 
one or more input devices (“Ratias”, abstract, input signal comprises one or more sensors; [0088], Fig. 9, fingerprint sensor e.g., 802); 
(“Ratias”, abstract, the electronic device comprises a controller; Fig. 9, [0088], e.g., computing device 800); and 
memory storing one or more programs configured to be executed by the one or more processors (“Ratias”, Fig. 9, [0088], memory of the computing device 800), the one or more programs including instructions for: 
concurrently displaying, via the display generation component, a plurality of representations corresponding to a plurality of applications that use a login service, the plurality of representations including a representation of a first application and a representation of a second application different from the first application (“Ratias”, Fig. 9, [0088], [0089], display a user interface that running the fingerprint login application for the applications); 
while displaying the representations for the plurality of applications, detecting, via the one or more input devices, an input directed to a respective representation of the plurality of representations, wherein the respective representation corresponds to a respective application of the plurality of applications (“Ratias”, Fig. 9, [0090], to activate the fingerprint login feature for an application, the user can click on the application for fingerprint login); and 
in response to detecting the input directed to the respective representation: 
in accordance with a determination that the input is a first gesture directed to the representation of the first application, displaying a user interface for managing the login service for the first application (“Ratias”, Fig. 10, [0090], the computing device can prominently display the application selected by the user and the login input information).
	Ratias does not explicitly teach the following feature, taught by Murray who teaches in accordance with a determination that the input is a second gesture different from the first gesture directed to the representation of the first application, initiating a process for ceasing to use the login service for the first application (“Murray”, Fig. 7, [0111], user interface 700 displays the preferred channel list (read: applications) associated with user account; [0112], [0113], the user swipes left or right on the one of the listed internet content channels, and the swiped internet content channel is remove from the user interface 700).
Ratias and Murray are analogous art to the claimed invention because both are from the same field of displaying a user interface with a list of applications for managing a login service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first gesture directed to the representation of the application, displaying a user interface for managing the login service for the first application of Ratias with a second gesture different from the first gesture directed to the representation of the application, initiating a process for ceasing to use the login service for the application taught by Murray, with a reasonable expectation of success. The motivation for including two different gestures to perform two different functions, this increases the effectiveness of the user’s intended interaction with the user interface.

Claim 3: Ratias and Murray teach the computer system of claim 2, wherein the one or more programs further include instructions for: 
in response to detecting the input directed to the respective representation:
in accordance with a determination that the input is the first gesture directed to the representation of the second application, displaying a user interface for managing the login service for the second application (“Ratias”, Fig. 9, [0090], to activate the fingerprint login feature for an application, the user can click on the application for fingerprint login; Fig. 10, the computing device can prominently display the application selected by the user and the login input information).

Claim 4: Ratias and Murray teach the computer system of claim 2, wherein the one or more programs further include instructions for:
while displaying the user interface for managing the login service for the first application, detecting a second input directed to a selectable user interface element in the user interface for managing the login service for the first application; and in response to detecting the second input, initiating a process for ceasing to use the login service for the first application (“Ratias”, Fig. 10, [0090], the user can click the cancel button 814 for ceasing to use the fingerprint feature to the application).

Claim 5: Ratias and Murray teach the computer system of claim 2, wherein:
the plurality of representations further include a representation of a third application (“Murray”, Fig. 7, [0111], user interface 700 displays the preferred channel list (read: applications) associated with user account); and
(“Murray”, Fig. 7, [0112], [0113], display affordance 708 to remove it from the preferred channel list associated with the user account).
Ratias and Murray are analogous art to the claimed invention because both are from the same field of displaying a user interface with a list of applications for managing a login service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ratias and Murray before him before the effective filing date of the claimed invention, to modify the method of displaying a user interface with a list of applications for managing a login service Ratias to incorporate the method of displaying an affordance for ceasing to use the login service for the first application while maintaining display of the representation of the second application and the representation of the third application as taught by Murray. One would have been motivated to make such a combination because this provides a user interface that has quicker mechanism for ceasing to use the login service of the application.

Claim 6: Ratias and Murray teach the computer system of claim 2, wherein:
(“Ratias”, Fig. 9, [0090], to activate the fingerprint login feature for an application, the user can click on the application for fingerprint login; [0057], because the computing device can be a touch screen, therefore the user click on the application construes as a tap gesture).
Ratias does not explicitly teach the following feature, taught by Murray who teaches the second gesture is a swipe gesture (“Murray”, Fig. 7, [0112], [0113], the user swipes left or right on the one of the listed internet content channels, and the swiped internet content channel is remove from the user interface 700).
	The same motivation that was utilized in the rejection of claim 2, applies equally as well to claim 6.

Claim 7: Ratias and Murray teach the computer system of claim 2, wherein the user interface for managing the login service for the first application includes an option that is selectable to initiate a process for ceasing to use the login service for the first application (“Ratias”, Fig. 10, [0090], the user can click the cancel button 814 for ceasing to use the fingerprint feature to the application).

Claim 8: Ratias and Murray teach the computer system of claim 2, wherein the user interface for managing the login service for the first application includes an email address associated with an account for the first application (“Ratias”, Fig. 12, [0093], e.g., email address 830).


Claim 12: Claim 12 is directed to a method for implementing the method steps of claim 2. Therefore, claim 12 is rejected under similar rationale.

Claim 13: Claim 13 is directed to the method of claim 12 for implementing the method steps of claim 3. Therefore, claim 13 is rejected under similar rationale.

Claim 14: Claim 14 is directed to the method of claim 12 for implementing the method steps of claim 4. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to the method of claim 12 for implementing the method steps of claim 5. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the method of claim 12 for implementing the method steps of claim 6. Therefore, claim 16 is rejected under similar rationale.

Claim 17: Claim 17 is directed to the method of claim 12 for implementing the method steps of claim 7. Therefore, claim 17 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the method of claim 12 for implementing the method steps of claim 8. Therefore, claim 18 is rejected under similar rationale.

Claim 22: Claim 22 is directed to a non-transitory computer-readable storage medium for implementing the method steps of claim 2. Therefore, claim 22 is rejected under similar rationale.

Claim 23: Claim 23 is directed to the non-transitory computer-readable storage medium of claim 22 for implementing the method steps of claim 3. Therefore, claim 23 is rejected under similar rationale.

Claim 24: Claim 24 is directed to the non-transitory computer-readable storage medium of claim 22 for implementing the method steps of claim 4. Therefore, claim 24 is rejected under similar rationale.

Claim 25: Claim 23 is directed to the non-transitory computer-readable storage medium of claim 22 for implementing the method steps of claim 5. Therefore, claim 25 is rejected under similar rationale.

Claim 26: Claim 26 is directed to the non-transitory computer-readable storage medium of claim 22 for implementing the method steps of claim 6. Therefore, claim 26 is rejected under similar rationale.

Claim 27: Claim 27 is directed to the non-transitory computer-readable storage medium of claim 22 for implementing the method steps of claim 7. Therefore, claim 27 is rejected under similar rationale.

Claim 28: Claim 23 is directed to the non-transitory computer-readable storage medium of claim 22 for implementing the method steps of claim 8. Therefore, claim 28 is rejected under similar rationale.

Claims 9-10, 19-20, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ratias and Murray, further in view of Shoemaker et al. (US Patent No. 9,313,170 B1, hereinafter “Shoemaker”).

Claim 9: Ratias and Murray teach the computer system of claim 8, however, Ratias and Murray do not explicitly teach the following feature, taught by Shoemaker who teaches wherein the user interface for managing the login service for the first application further includes a proxy email address, different from the email address, associated with the account for the first application (“Shoemaker”, Fig. 5, column 7, lines 3-20, provide proxy email address in message 509).
Ratias and Murray along with Shoemaker are analogous art to the claimed invention because they are from the same field of displaying a user interface for managing a login service.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ratias, Murray, and Shoemaker before him before the effective filing date of the claimed invention, to modify the method of displaying a user interface with a l for managing a login service of Ratias and Murray to include a proxy email address, different from the email address, associated with the account for the application of Shoemaker, with a reasonable expectation of success. One would have been motivated to make such a combination because this provides a user interface that provide more protection of the identity of a user.

Claim 10: Ratias, Murray, and Shoemaker teach the computer system of claim 9, wherein the user interface for managing the login service for the first application includes an option that is selectable to initiate a process for ceasing forwarding emails received at the proxy email address to the email address (“Shoemaker”, Fig. 5, column 7, lines 3-20, user can select button 513 for not using proxy email address).
The same motivation that was utilized in the rejection of claim 9, applies equally as well to claim 10.

Claim 19: Claim 19 is directed to the method of claim 18 for implementing the method steps of claim 9. Therefore, claim 19 is rejected under similar rationale.

Claim 20: Claim 20 is directed to the method of claim 19 for implementing the method steps of claim 10. Therefore, claim 20 is rejected under similar rationale.

Claim 29: Claim 23 is directed to the non-transitory computer-readable storage medium of claim 28 for implementing the method steps of claim 9. Therefore, claim 29 is rejected under similar rationale.

Claim 30: Claim 30 is directed to the non-transitory computer-readable storage medium of claim 29 for implementing the method steps of claim 10. Therefore, claim 30 is rejected under similar rationale.

Claims 11, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ratias and Murray, further in view of Bockhold et al. (US Pub. 2016/0248840 A1, hereinafter “Bockhold”).

Claim 11: Ratias and Murray teach the computer system of claim of claim 2, however, Ratias and Murray do not explicitly teach the following feature, taught by Bockhold who teaches wherein the user interface for managing the login service for the first application includes an option that is selectable to initiate a process for viewing a privacy policy associated with the first application (“Bockhold”, [0040], Fig. 4 illustrates an exemplary on-screen GUI 400 in an account configuration mode; [0041], diagram 430 shows a settings page includes Privacy Policy option in which a user can select to view privacy policy).
Ratias and Murray along with Bockhold are analogous art to the claimed invention because they are from the same field of displaying a user interface with a list of applications for managing a login service.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ratias, Murray, and Bockhold before him before the effective filing date of the claimed invention, to modify the method of displaying a user interface with a list of applications for managing a login service of Ratias and Murray to include an Bockhold, with a reasonable expectation of success. One would have been motivated to make such a combination because this provides a user interface that the application has all necessary options for setting up a login service.

Claim 21: Claim 21 is directed to the method of claim 12 for implementing the method steps of claim 11. Therefore, claim 21 is rejected under similar rationale.

Claim 31: Claim 31 is directed to the non-transitory computer-readable storage medium of claim 22 for implementing the method steps of claim 11. Therefore, claim 31 is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0213059 (Alsina et al.) — discloses a graphical user interface for managing access to a user’s media account.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143